Citation Nr: 0212983	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis, to include as secondary to a service-connected 
lumbar spine disorder and/or a postoperative left shoulder 
and clavicle disorder.

2.  Entitlement to an increased rating for postoperative 
residuals of acromioclavicular separation with fracture 
deformity of the left clavicle, currently evaluated as 20 
percent disabling.

3.  Entitlement to special monthly compensation under the 
provisions of 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2001) for loss of 
use of the left lower extremity.

(The issue of entitlement to an increased rating for herpes 
simplex virus, currently evaluated as 10 percent disabling, 
will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
service connection for cervical spondylosis secondary to a 
service-connected low back disorder, a disability rating in 
excess of 20 percent for postoperative residuals of 
acromioclavicular separation with fracture deformity of the 
left clavicle, and special monthly compensation for the loss 
of the use of the left lower extremity.  The veteran filed 
timely appeals to these adverse determinations.

The Board notes that the veteran also appealed the RO's 
denial of his claims for a disability rating in excess of 60 
percent for spondylolysis of the lumbar spine with lumbar 
strain, associated spondylolisthesis and herniated nucleus 
pulposus, and his claim for a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities.  However, in a statement received by VA in 
January 2001, the RO withdrew his appeals as to these claims, 
noting that he was already at the maximum rating for his 
lumbar spine disorder, and that his total rating claim had 
recently been granted by the RO.  As such, these appeals are 
not presently before the Board.

In addition, the Board notes that the veteran timely appealed 
the RO's February 2000 denial of his claim for a disability 
rating in excess of 10 percent for herpes.  Subsequent to the 
filing of this appeal, the veteran presented testimony before 
an RO hearing officer in April 2000, at which time he 
indicated that his herpes caused meningitis-type pressure and 
headaches.  In a supplemental statement of the case (SSOC) 
issued in January 2002, the RO separately granted service 
connection for headaches as a secondary complication of 
herpes, and assigned a separate 10 percent disability rating 
for this disorder.  The grant of service connection for 
headaches represented a full grant of the benefit sought as 
to this disorder.  As the veteran did not express 
disagreement with either of the "down-stream" issues of the 
effective date or the disability evaluation assigned to the 
above, such matters are not before the Board.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997). 

Finally, the Board observes that in a rating decision dated 
in November 2000, the RO granted the veteran's claim for 
service connection for a mood disorder with depressive 
features, and assigned a 30 percent disability rating 
thereto.  The veteran filed a timely notice of disagreement 
(NOD) to the 30 percent initial disability assigned, and the 
RO issued a statement of the case (SOC) in January 2002.  
However, as the record does not indicate that the veteran has 
filed an appeal on this issue, it is not presently before the 
Board.

The Board is undertaking additional development on the issue 
of entitlement to a disability rating in excess of 10 percent 
for herpes simplex virus pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not indicate that the veteran currently 
suffers from cervical spondylosis that is either related to 
service or to a service-connected disability.

3.  The veteran's residuals of acromioclavicular separation 
with fracture deformity of the left clavicle is currently 
manifested by pain, weakness, and limited left arm motion, 
and he has been awarded the maximum schedular rating 
available for this disorder.

4.  The evidence does not indicate that the veteran suffers 
from loss of use of the left lower extremity.


CONCLUSIONS OF LAW

1.  Cervical spondylosis was neither incurred in nor 
aggravated by the veteran's active duty military service, and 
is not proximately due to or the result of a service-
connected lumbar spine disorder or a service-connected 
postoperative left shoulder and clavicle disorder.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).   

2.  The schedular criteria for an evaluation in excess of 20 
percent for postoperative residuals of acromioclavicular 
separation with fracture deformity of the left clavicle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.45, 4.73, Diagnostic Code 5201 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 

3.  The criteria for special monthly compensation based on 
loss of use of the left lower extremity have not been met.  
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.350, 4.63 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection, increased rating, and special monthly 
compensation claims, as well as notice of the specific legal 
criteria necessary to substantiate his claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in June 1999, in the statement of the case 
(SOC) issued in July 1999, in the supplemental statements of 
the case (SSOCs) issued in January 2000, November 2000 and 
January 2002, at the time of 8 hearings before RO hearing 
officers in July 1987, September 1988, September 1990, April 
1991, July 1997, November 1997, February 1998, and April 
2000, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  Furthermore, the Board observes that in its 
rating decision dated in January 2002 and in the SSOC issued 
later that same month, the RO provided the veteran with 
detailed information about the new rights provided under the 
VCAA.  The RO described the evidence needed to establish the 
veteran's claims, and specifically informed the veteran that 
if there was any outstanding evidence which he wished VA to 
consider, he should identify that evidence so that VA could 
assist him in obtaining it.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements. The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes, examination reports, and 
medical opinions, numerous recent VA orthopedic, neurologic, 
and spine examinations, 8 transcripts of hearings held before 
RO hearing officers, and a large number of personal 
statements made by the veteran in support of his claims.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

I.  Service connection for cervical spondylosis, 
to include as due to service connected disabilities

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that they are negative for any recorded evidence of 
complaints or diagnoses of, or treatment for, cervical spine 
problems.  Similarly, VA medical reports from the years 
immediately following the veteran's discharge from service in 
July 1981 noted no complaints related to the cervical spine, 
or findings of any abnormality.  These reports include a VA 
examination report dated in October 1981, and a VA progress 
note dated in September 1986.

The first evidence of any cervical spine problems is found in 
a private examination report dated in August 1986 from Dr. 
Gerald L. Zumwalt at Zumwalt Hillsboro Chiropractic Clinic.  
At the time of this examination, x-rays of the veteran's neck 
and upper back were noted to indicate some left spinal 
curvature near the base of the neck at T2-T3-T4, with 
shifting of the fourth cervical vertebra in the neck to the 
left and of the second cervical vertebra to the right.  The 
examiner also noted loss of motion of the cervical spine on 
range of motion testing.  Dr. Zumwalt summarized his findings 
by stating that "More chronic spinal curvature and rotation 
of the vertebra are present in the neck and base of the neck 
region probably associated with the fracture and injury to 
the left shoulder joint."  He recommended that specific 
attention be paid to this area so that degenerative 
osteoarthritic changes would not take place.

A x-ray of the veteran's cervical spine, including oblique 
views, in September 1987 at Springfield Clinic revealed very 
slight cervical scoliosis with convexity to the left, 
otherwise negative.

The veteran underwent a subsequent x-ray of the cervical 
spine at a VA facility in March 1991, at which time he 
reported a history of neck pain for years, and stated that he 
had been told in the past that he had spondylosis.  In 
interpreting the current x-rays, the VA radiologist stated 
that "AP and lateral views of the cervical spine show normal 
cervical vertebral bodies and normal disc space measurements.  
No subluxation is present.  The odontoid process is intact."  
The impression was of a "Negative cervical spine."

A VA x-ray of the veteran's cervical spine in July 1997 
revealed cervical spondylosis, without significant foraminal 
shortening.  The final diagnosis following examination was 
"cervical spondylosis (MRI without significant nerve 
impingement)."

In April 1998, the veteran underwent a VA spine examination.  
Although this examination focused primarily on the veteran's 
lumbosacral spine area, it is relevant in that it indicated a 
diagnosis of "normal cervical spine per MRI."

In June 1999, the veteran's cervical spine was again x-rayed 
at a VA facility.  The x-rays revealed the bony structures to 
be intact, with no convincing evidence of any fracture, 
dislocation or destructive bony lesions.  Disc spaces were 
noted to be well maintained and prevertebral soft tissues 
appeared normal.  The final impression was of no significant 
findings.

The veteran also underwent VA examinations of the spine and 
joints in October 1999, July 2000 and in August 2001.  
However, as the main complaints noted were of low back pain 
and left shoulder pain, these areas were the focus of these 
examinations, and no x-rays of the veteran's cervical spine 
were taken at the time of either of these examinations.

Following a review of the evidence detailed above, the Board 
finds that the evidence does not show that the veteran 
currently suffers from cervical spondylosis.  While the Board 
acknowledges that a single VA outpatient treatment note dated 
in July 1997 indicated that a VA x-ray showed cervical 
spondylosis, more recent VA x-rays and MRIs of the veteran's 
cervical spine, taken in 1998 and 1999, did not show the 
presence of spondylosis.  On the contrary, these reports 
showed no evidence of any cervical abnormality whatsoever.  
Similarly, a VA cervical spine 
x-ray taken in March 1991 was negative for any cervical spine 
abnormality.  As a valid service connection claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for cervical spondylosis must be 
denied.  The Court has held that "[i]n order for the veteran 
to be awarded a rating for service-connected [disability], 
there must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

The Board also acknowledges that in a private examination 
report dated in August 1986, Dr. Zumwalt noted the presence 
of a chronic spinal curvature and rotation of the vertebra in 
the neck and base of the neck region, which he opined was 
probably associated with the fracture and injury to the 
veteran's left shoulder joint.  However, these isolated 
findings have not been confirmed in some 16 subsequent years 
of 
x-rays and MRIs.  In any case, absent evidence that the 
veteran still suffers from this problem, service connection 
for this disorder cannot be granted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for cervical spondylosis.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased rating claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's left shoulder and clavicle disorder includes the 
report of a VA peripheral nerves and spine examination 
conducted in October 1999.  At that time, physical 
examination revealed a limited range of shoulder joint motion 
and joint weakness/impaired power output of the joint.  
However, he was able to extend both arms to the sides 
(abduction) to 60 degrees, which was said to be "normal."  
A MRI of the shoulder revealed postoperative changes about 
the acromioclavicular joint and coracoclavicular ligament, 
degenerative changes of the acromioclavicular joint, and a 
spur off the lateral aspect of the acromion process of the 
scapula.  The examiner noted that there was really no 
evidence of any form of left upper extremity neuropathy, 
though there was evidence of significant shoulder joint 
disease which was almost always associated with impairment in 
the use of the shoulder, either because of position or pain 
resulting from attempted activity.

The veteran also underwent a VA joints examination in October 
1999, at which time the veteran complained of severe left 
shoulder pain and weakness in the hand and wrist.  Range of 
motion of the left shoulder was limited to 150 degrees of 
abduction.  The examiner rendered diagnoses of left shoulder 
impingement syndrome, osteophyte with prominent ossification 
along the inferior aspect of the acromioclavicular 
articulation, and degenerative joint disease related to the 
history of trauma.

The veteran again underwent a VA joints examination in July 
2000, at which time a decreased use of the left arm and 
decreased left arm motion due to pain were found.  Range of 
motion testing of the left arm revealed 60 degrees of 
abduction or lateral elevation.  Following an examination, 
the examiner rendered diagnoses of adhesive capsulitis, left 
shoulder, and residuals of acromioclavicular dislocation, 
with secondary degenerative osteoarthritis of 
acromioclavicular joint and calcifications of 
coracoclavicular joints.

The veteran again underwent a VA joints examination in August 
2001, at which time the veteran's history and previous 
medical findings were extensively reviewed.  Physical 
examination of the veteran's left shoulder again revealed 
limited motion, as well as limited shoulder strength.  Left 
arm active lateral elevation (abduction) was to 40 degrees.  
The examiner rendered a diagnosis of acromioclavicular 
dislocation, left shoulder.

The veteran's residuals of acromioclavicular separation with 
fracture deformity of the left clavicle have been evaluated 
by the RO as 20 percent disabling pursuant to the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203, pursuant to 
which the severity of impairment of the clavicle or scapula 
is evaluated.  The Board notes that under this code, the 
rating percentages for either the major or minor side are 
identical.  Under DC 5203, a 20 percent rating is warranted 
either for nonunion of the clavicle or scapula with loose 
movement, or for actual dislocation of the clavicle or 
scapula.  A 20 percent rating is the highest rating provided 
under DC 5203.  With regard to the award under DC 5203, the 
Board notes that the clinical findings do not demonstrate 
nonunion of the clavicle or scapula with loose movement.  
With regard to actual dislocation of the clavicle or scapula, 
the Board acknowledges that a diagnosis of acromioclavicular 
dislocation, left shoulder was set forth in August 2001.  The 
actual findings, however, reflected limitation of motion or 
weakness as the disabling manifestations, not actual 
dislocation.  Indeed, the multiple prior examinations 
reflected diagnoses of: 1) left shoulder impingement 
syndrome, osteophyte with prominent ossification along the 
inferior aspect of the acromioclavicular articulation, and 
degenerative joint disease related to the history of trauma 
in 1999; and 2) adhesive capsulitis, left shoulder, and 
residuals of acromioclavicular dislocation, with secondary 
degenerative osteoarthritis of acromioclavicular joint and 
calcifications of coracoclavicular joints in 2000.  Like the 
2001 examination, none of these evaluations clinically 
demonstrated dislocation as opposed to limitation of motion 
or loss of strength.  On the contrary, the radiologist who 
interpreted the June 1999 VA x-ray of the veteran's left 
shoulder joint specifically noted that "The visualized space 
between acromion and humeral head remains normal." 

Accordingly, the Board finds that DC 5203 does not reflect 
the actual disabling manifestations of the service connected 
disability.  In this context, the Board further observes that 
the 20 percent award is the highest rating allowable under DC 
5203.  Accordingly, the Board finds that an increased rating 
under this code is not warranted and, in fact, a rating under 
this code or a separate rating under this code is not 
appropriate because dislocation or the other manifestations 
listed under the code are not clinically demonstrated.

The Board has also considered whether the veteran is entitled 
to an alternative or higher rating under the provisions of 
other related codes.  The evidence does not indicate that the 
veteran suffers from ankylosis of the scapulohumeral 
articulation, as contemplated by DC 5200.  Although the 
veteran clearly suffers from limited left arm motion, the 
evidence does not indicate that the joint is "frozen" or 
unable to be moved.  Similarly, there is no evidence that 
indicates that the veteran's disability involves any 
impairment of the humerus, as contemplated by DC 5202.  

Given the consistent findings of limited left shoulder 
movement and weakness on examinations, the Board deems DC 
5201 the most appropriate rating criteria.  Under this code, 
different rating percentages are provided for the major and 
minor sides.  At the time of a VA peripheral nerves and spine 
examination conducted in October 1999, the veteran stated 
that he was, by nature, left-handed, but converted to being 
right-handed due to his left shoulder injury.  However, the 
remainder of the medical evidence of record contradicts this 
statement.  The veteran's service medical records reveal that 
the veteran was reported to be right-hand dominant at the 
time of the initial left shoulder injury on August 1, 1979, 
at the time of surgery for repair of this injury later in 
August 1979, and at the time of multiple inservice follow-up 
examinations.  Furthermore, at the time of the veteran's 
report of medical history at redeployment in October 1980, 
the veteran himself checked the box for "right handed" when 
asked which hand was dominant.  Finally, the veteran was 
noted to be right-hand dominant at the time of multiple VA 
orthopedic examinations following discharge, except for one 
instance in February 1988 when the veteran was noted to have 
no dominant upper extremity.  Therefore, the Board finds that 
the rating percentages for the minor, or non-dominant, side 
are for application in this case.

Under DC 5201, a 20 percent rating is provided for limitation 
of motion of the minor arm to shoulder level or mid way 
between the side and the shoulder level.  A 30 percent rating 
is warranted when motion of the minor arm is limited to 25 
degrees from the side.  A 30 percent rating is the highest 
rating provided for the minor side under this code.  The 
Board concludes that the demonstrated limitation of motion is 
properly rated as 20 percent disabling under this code.  A 
review of the evidence reveals that the veteran was able to 
abduct his left arm to well in excess of 25 degrees at the 
time of all recent examinations.  Indeed, the greatest degree 
of limitation of abduction was found at the time of 
examination in August 2001, at which time the veteran was 
still able to lift his arm to 40 degrees from his side.  
Therefore, the Board finds that a rating of 20 percent, but 
not higher, is warranted under this code.  This is in lieu of 
the 20 percent rating assigned under DC 5203.

Finally, the Board has considered whether a rating under any 
of the various codes pertaining to neurologic impairment is 
appropriate, given the veteran's complaints of left hand 
neuropathy, including weakness and numbness.  However, the 
Board notes that while the veteran was awarded service 
connection for left hand weakness with sensory deficits 
secondary to his left shoulder disorder at one time, this 
grant of service connection was recently severed by the RO in 
a rating decision dated in July 2002.  At the time of 
severance, the RO indicated that the examiner who had 
previously provided the only opinion linking the veteran's 
left hand symptomatology to his service-connected left 
shoulder disorder had recently revised his opinion in an 
addendum, and had opined that there was unequivocally no 
relationship between the veteran's left hand problems and his 
service-connected left shoulder disorder.  As such, a rating 
based on neurological impairment of the left upper extremity 
is not warranted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's residuals of 
acromioclavicular separation with fracture deformity of the 
left clavicle.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate, nor has 
it been contended, that this disability has resulted in 
frequent periods of hospitalization.  Moreover, while this 
disability may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 

III.  Special monthly compensation claim

The veteran asserts that he has lost all essential use of his 
left lower extremity as a result of his service-connected 
lumbar spine disorder.  In this regard, the Board observes 
that special monthly compensation may be awarded when a 
veteran, as the result of a service-connected disability, has 
suffered anatomical loss or "loss of use" of a foot.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of the election below knee with 
use of a suitable prosthesis.  The determination will be made 
on the basis of the actual remaining function, whether the 
acts of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  Examples 
of loss of use of a foot include: (a) extremely unfavorable 
ankylosis of the knee or complete ankylosis of two or more 
major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more; and (b) complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  Id.

The evidence shows that the veteran has significant lower 
back disorders, for which he is service connected at a 60 
percent disability level, which have caused related problems 
with his left lower extremity.  However, various VA 
examinations have failed to reveal that the veteran has lost 
the use of his left foot.  Recent orthopedic and peripheral 
nerves examinations have discussed the possibility that the 
veteran suffers from left foot drop, described in October 
1999 joints examination as "mild," and described at the 
time of a VA spine examination that same month as "of 
minimal significance."  However, the most recent VA 
neurological examination in August 2001 indicated that "At 
the time of today's examination, it is not clear that he has 
a foot drop, that is, weakness of dorsiflexion of the foot, 
with any degree of weakness of eversion."  

In any case, while the veteran has complained of left lower 
extremity pain and weakness, he has consistently been shown 
to have essential use of the extremity. He walks with only a 
slight limp, and does not use a cane or wheelchair for 
ambulation.  Furthermore, at the time of the VA spine 
examination in October 1999, examination of the left lower 
extremity showed some sensory loss, but only slight motor 
deficit, no paralysis, and no muscle atrophy of any 
significance.  In any case, there is no evidence of complete 
paralysis of the peroneal nerve (one of the possible examples 
of loss of use of a foot described in the pertinent 
regulation).  In addition, there is no evidence of ankylosis 
to warrant a similar finding of loss of use of the right 
foot. 

The evidence demonstrates that although the veteran's 
service-connected low back disability affects his left lower 
extremity, there is significant remaining function in the 
left foot and leg such that he would not be equally well 
served by a left leg amputation stump with prosthesis.  Under 
the criteria of the cited legal authority, there is no loss 
of use of the left foot.

Thus the Board finds that the requirements for special 
monthly compensation based on loss of use of the left foot 
are not met.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for cervical spondylosis, to include as 
secondary to a service-connected lumbar spine disorder and/or 
a postoperative left shoulder and clavicle disorder, is 
denied.

A disability rating in excess of 20 percent for postoperative 
residuals of acromioclavicular separation with fracture 
deformity of the left clavicle is denied.

Special monthly compensation under the provisions of 38 
U.S.C.A. § 1114(k) (West 1991 & Supp. 2001) for loss of use 
of the left lower extremity is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



